811 F.2d 603
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Nathaniel Wali AKBAR, Petitioner-Appellant,v.Dale FOLTZ, Respondent-Appellee.
No. 86-1946.
United States Court of Appeals, Sixth Circuit.
Dec. 5, 1986.

Before ENGLE, JONES and NELSON, Circuit Judges.

ORDER

1
This matter is before the Court on appeal from the magistrate's February 13, 1986, order denying appointment of counsel.  The certified record has been received and has been construed as an application for certificate of probable cause pursuant to Rule 22(b), Federal Rules of Appellate Procedure.


2
Title 28 U.S.C. Sec. 2253 provides for an appeal in a habeas corpus action from the final order of the district court.  However, the instant appeal was not taken from a final order.  The order denying counsel is not a final appealable order.   Henry v. City of Detroit Manpower Department, 763 F.2d 757 (6th Cir.), cert. denied, --- U.S. ----, 106 S.Ct. 604 (1985).


3
It is ORDERED that certificate of probable cause be denied as unnecessary since the appeal was not taken from a final judgment and the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.